Court of Appeals, State of Michigan

                                                 ORDER
                                                                                Kathleen Jansen
 Kurt J. Hein v Terri Jo Hein                                                     Presiding Judge

 Docket No.     353272; 353285                                                  Amy Ronayne Krause

 LC No.         2019-034834-DO                                                  Michael F. Gadola
                                                                                  Judges


                The April 29, 2021 opinion is hereby AMENDED to correct a clerical error: The first
sentence of the last paragraph on page 6 will now read: “Consequently, plaintiff is also correct in asserting
that by default, defendant’s half of his pension would revert to him upon defendant’s death, in the event
she predeceases him.”

               In all other respects, the April 29, 2021 opinion remains unchanged.



                                                            _______________________________
                                                             Presiding Judge




                                  April 30, 2021